Exhibit 10.19

SYMANTEC CORPORATION

EXECUTIVE SEVERANCE PLAN

This Executive Severance Plan (the “Plan”) applies to all employees of Symantec
Corporation (the “Company”) who are executive officers of the Company who are
designated as Section 16(b) officers or are at the Executive Vice President or
Senior Vice President or Group President level (collectively defined as the
“Executives”) and who meet the eligibility requirements set forth below.

Eligibility.

This Plan makes severance pay available only to Eligible Executives who are
determined by Symantec, in its sole and absolute discretion, to be eligible for
such benefits. “Eligible Executives” are defined under this Plan as individuals
who meet the following criteria:

 

  •  

Those who have been continuously employed by Symantec; and

 

  •  

are involuntarily terminated from active employment other than for Cause as
defined below; and

 

  •  

have not been terminated due to the sale of a business, a part of a business,
divestiture or spin-off, and offered employment in connection therewith upon
terms and conditions substantially identical to those in effect immediately
prior to such sale, divestiture or spin-off ; and

 

  •  

did not terminate employment because of death, disability or retirement; and

 

  •  

are not entitled to severance or similar benefits under any other plan, fund,
program, policy, arrangement or individualized written agreement providing for
severance benefits that is sponsored or funded by Symantec; and

 

  •  

have signed, submitted and not revoked a Release of Claims within the period of
time designated by Symantec.

“Cause” means any or all of the following: (i) failure to perform, to the
reasonable satisfaction of the Company, the employee’s duties and/or
responsibilities, as assigned or delegated by the Company (ii) commission of a
felony or crime of moral turpitude, including but not limited to embezzlement or
fraud (iii) material breach of the terms of the employee’s employment agreement,
confidentiality and intellectual property agreement or any other agreement by
and between employee and the Company (iv) commission of any act of
dishonesty, misconduct or fraud in any way impacting the Company, its clients,
or its affiliates; (v) any misconduct which brings the Company into disrepute,
including conduct that injures or impairs the Company’s business
prospects, reputation or standing in the community; (vi) violation of Company
policies, including, without limitation, any violation of the Company’s Code of
Conduct and Global Workforce Inclusion Policies; provided, however, that the
Company shall allow employee a reasonable opportunity (but not in excess of 10
calendar days) to cure, to the reasonable satisfaction of the Company, any act
or omission applicable to part (i), (iii), or (vi)



--------------------------------------------------------------------------------

above, if curable in the Company’s determination; provided, further, that it is
understood that willful or grossly negligent acts or omissions will not be
curable.

Severance Pay.

Severance pay under this Plan is equal to one (1) times the sum of such
Executive’s base salary in effect at the time of his or her involuntary
termination. Severance pay will be paid in a single, lump-sum payment minus
taxes, any amounts owed to Symantec, and any legally required
deductions.  Severance will be paid ONLY if the Executive signs, submits and
does not revoke a Release of Claims. Release of Claims will be provided no later
than termination of employment and must be signed and returned within 45 days.
Severance will be paid as soon as administratively feasible after the applicable
revocation period (if any) has passed and no later than 2.5 months from the
employment termination date.

Outplacement Benefits.

Symantec will provide Eligible Executives with six months of outplacement
services, including counseling and guidance, to assist in securing subsequent
employment.

Executive Annual Incentive Plan Payout.

    Symantec shall make an additional payment to Eligible Executives who were
employed in good standing for a minimum of six (6) months prior to his or her
termination date as follows: (i) if the termination date occurs in the second
half of a fiscal year, the additional payment shall be equivalent to 75% of the
Eligible Executive’s prorated target incentive bonus under the Executive Annual
Incentive Plan (the “EAIP”) in effect for such fiscal year or (ii) if the
termination date occurs following the end of a fiscal year but prior to the EAIP
payout date, the additional payment shall be equivalent to 75% of the Eligible
Executive’s prorated (if applicable) target incentive bonus under the EAIP in
effect for such prior year.  Any payments made under this paragraph shall be
subject to all terms and conditions of the EAIP then in effect, and shall be
paid ONLY if the Executive signs, submits and does not revoke a Release of
Claims.

Bonus Payment.

Symantec will pay Eligible Executives a one-time bonus payment of $15,000 to be
paid in a single, lump-sum payment minus taxes, any amounts owed to Symantec,
and any legally required deductions.  This bonus will be paid as long as the
Executive signs, submits and does not revoke a Release of Claims. Release of
Claims will be provided no later than termination of employment and must be
signed and returned within 45 days.  The one-time bonus payment will be paid as
soon as administratively feasible after the applicable revocation period (if
any) has passed and no later than 2.5 months from the employment termination
date.

Insurance Benefits.

Upon termination of employment, Executives must make a “COBRA” election in order
to continue their coverage under Symantec’s group health plans, at the same
level of coverage that they were receiving as an active employee immediately
before their termination of employment. COBRA continuation coverage is available
for Symantec’s group health plans that provide medical, prescription, dental,
vision, mental health/substance abuse and employee assistance program benefits,
as well as for the Health Care Flexible Spending Account under

 

2



--------------------------------------------------------------------------------

Symantec’s Flexible Benefits Plan. Executives will be solely responsible for
paying the entire amount of all COBRA premiums for their continuation coverage.

No Employment Agreement.

Nothing contained in this Plan shall be construed as a contract of employment
between Symantec and any executive, as a right of any employee to be continued
in the employment of Symantec, or as a limitation on the right of Symantec to
discharge any of its executives with or without cause. Furthermore, nothing
contained in this Plan shall be construed as entitling any terminated executive
to severance pay or other benefits unless that executive is eligible for, and
meets all requirements for, specific severance benefits described in accordance
with the terms of this Plan.

Governing Law.

This Plan shall be subject to, and governed by, the laws of the State of
California applicable to agreements made and to be performed entirely therein.

Interpretation and Construction.

The provisions of this Plan are intended to comply with the provisions of Code
Section 409A. If any provision of this Plan is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with such provisions not
being subject to the provisions of Section 409A.

 

3